 


110 HR 3660 IH: Equity for Our Nation’s Self-Employed Act of 2007
U.S. House of Representatives
2007-09-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 3660 
IN THE HOUSE OF REPRESENTATIVES 
 
September 25, 2007 
Mr. Kind (for himself, Mr. Herger, Ms. Schwartz, Mr. Platts, Mr. Paul, Mr. Calvert, Mr. Fortenberry, Mrs. Emerson, Mr. Petri, Ms. Bean, and Mr. Forbes) introduced the following bill; which was referred to the Committee on Ways and Means 
 
A BILL 
To amend the Internal Revenue Code of 1986 to provide that the deduction for the health insurance costs of self-employed individuals be allowed in determining self-employment tax. 
 
 
1.Short titleThis Act may be cited as the Equity for Our Nation’s Self-Employed Act of 2007. 
2.SECA tax deduction for health insurance costs 
(a)In generalSubsection (l) of section 162 of the Internal Revenue Code of 1986 (relating to special rules for health insurance costs of self-employed individuals) is amended by striking paragraph (4) and by redesignating paragraph (5) as paragraph (4). 
(b)Effective dateThe amendment made by this section shall apply to taxable years beginning after the date of the enactment of this Act. 
 
